Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/22/2021 have been fully considered but they are not persuasive.
Applicant first argues (section A of the Remarks) the rejections applied in view of Belady. The Remarks contend the teaching of Belady do not teach electrical loads with the data center connected respective nodes of the distribution grid and also notes the data center of Belady is not a data center since more than one data center is shown. In response the teaching of a data center system is sufficient to anticipate the claim of a data center. There is no discussion to limit the limitation data center to a single in fact the instant specification details sets of data center modules (paragraph 0046) arranged in an area. Therefore Belady satisfies the claim. Turing to the loads, there is no question the data center of Belady contains typical loads such as servers with said data center. Said loads are connected to nodes inputting power from sources 112 and 118 for example. The nodes of the disclosure may differ from the prior art however the broadly claimed arrangements are not distinguished from the cited prior art. The Remarks correctly note the description of Belady is generally directed to achieve a differing consumer objective however the teachings of Belady satisfy the claim as Applicant broadly claims the respective nodes and transport elements in claim 21.
Applicant secondly argues the rejections in view of Li. The Remarks contend Li fails to show electrical loads with the data center connected respective node of the distribution grid. The Remarks contend Li (at paragraph 0048) uses the word node in differing context to instant disclosure. This citation is not relied upon in the rejection however perhaps the terms are used in different ways. The Remarks contend the loads of Li are connected to all the nodes and therefore not connected to 
The 112 rejections have been withdrawn.
Further an updated 1449 is attached with the located documents considered.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 21 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Belady et al. (US Pat. No. 8,849,469)
	With respect to claim 21 Belady teaches system comprising: a data center (102), comprising: a power distribution grid comprising power transport elements (wired conductors see Fig. 1, see interface elements paragraph 0048) and nodes (terminal connecting power supply and data center), wherein the power distribution grid (see input power lines from power sources 118, 116, 112, 114 inside data center 102 , see col. 6 lines 45 – col. 7 lines 40) is positioned within (see Fig. 1) the data center; and electrical loads (col. 6 lines 10-25) within the data center connected to respective nodes of the power distribution grid; and a plurality of power source units (see 112, 114, 116 and other renewables) located adjacent to the data center and connected (receiving power from the power sources) to the power distribution grid, .  
	
Claim 21-24, 27-31 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (US Pat. No. 9,800,052)
With respect to claim 21 Li teaches system comprising: a data center (sever clusters seen best in Fig .8), comprising: a power distribution grid comprising power transport elements (wired conductors) and nodes (see dots shown in IT load of Fig. 8), wherein the power distribution grid is positioned within (see dashed lines shown in Fig. 8) the data center; and electrical loads (computing elements of servers) within the data center connected to respective nodes of the power distribution grid; and a plurality of power source units (see power system shown in Fig. 8 connected to various sources of power) located adjacent to the data center and connected (receiving power from the power sources) to the power distribution grid, wherein the power source units are configured to supply electrical power to the electrical loads of the data center via the transport elements and the nodes of the power distribution grid positioned within the data center.  
	With respect to claim 22, and 28 Li teaches a computing device (120) configured to implement a power grid controller for the power distribution grid, wherein the power grid controller is configured to: monitor power consumption of electrical power (power demand controller) from the power distribution grid; monitor power capacities (energy management module)  of the power source units connected to the power distribution grid; and activate (see controllable sources for example generator, fuel cell col. 6 line 36, see adjusting generation level col. 7 lines 10-25) one of the power source units based on (col. 6 lines 5-10) the power consumption from the power distribution grid and based on the power capacities of the power source units connected to the power distribution grid.  
With respect to claim 23, and 29 Li teaches the power grid controller is further configured to: balance (see match col. 7 line 22) power supply to and power consumption from the power distribution grid, wherein to balance the power supply and the power consumption, the power grid controller is configured to: activate (connect main grid) one power source units connected to the power distribution grid on a first side (main grid side) of the power distribution grid; and de-activate (gas generator, fuel cell or battery) a power source units connected to the power distribution grid on a second side (microgrid side) of the power distribution grid.  
	With respect to claim 24, and 30 Li teaches the power grid controller is further configured to: adjust a power capacity (turn off sources) of the power distribution grid to supply power to the electrical loads, wherein to adjust the power capacity, the power grid controller is configured to: activate one power source units (turn on gas generator) connected to the power distribution grid but not currently providing electrical power (generator ramping up period or transition to on from off) to the power distribution grid; or de-activate one power source units (turn off usage of battery, gas generator, main grid, fuel cell) currently providing electrical power to the power distribution grid.
With respect to claim 27 Li teaches wherein respective ones of the nodes of the power distribution grid are configured to: receive electrical power from a plurality of the transport elements (cables, wires, feeders, PDUs) of the power distribution grid; and provide the electrical power received via the plurality of the transport elements to a given one of the electrical loads connected to the respective node.
With respect to claim 31 Li teaches monitor an overall power capacity (see existing power supply tracking paragraph 0020) of power source units connected to the data center power distribution grid; and issue an additional capacity needed alarm (see signal from PDC controller paragraph 0059-60) .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US Pat. No. 9,800,052) in view of Clidaras et al. (US 9,618,991)
With respect to claim 25 Li teaches power electronics interface circuits (paragraph 0048) the system however does not teach the pads and elements for installation. Clidaras teaches the known use of pads (see Fig. 2 see 206) and connection elements (cabling) configured to accept installation of additional power source units and configured to connect the additional power source units to the power distribution grid. It would have been obvious to one having ordinary skill in art at the time of the invention to modify Li to include the use of a pad and elements for the benefit of securing the power sources safely in place. 
Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US Pat. No. 9,800,052) in view of Englert et al. (US 20130293017)
With respect to claim 25 Li teaches the system however does not teach the pads and elements for installation. Englert teaches the known use of pads (see paragraph 0043) and connection elements (cabling) configured to accept installation of additional power source units and configured to connect 
With respect to claim 26 Englert teaches the power source units are skid-mounted (400) modular units configured (see steel frame and skids) to be moved to or from the pads via a fork-lift.  
Claims 34-39 are rejected under 35 U.S.C. 103 as being unpatentable over by Li et al. (US Pat. No. 9,800,052) in view of Englert et al. (US 20130293017) in view of Clidaras et al. (US 9,618,991)
With respect to claim 34 teaches the system however does not teach the skid. Englert teaches power source units are skid-mounted (400) modular units configured (see steel frame and skids) to be moved. It would have been obvious to one having ordinary skill in art at the time of the invention to modify Li to include the use of skid for the benefit of increased modularity and simplified maintenance. Li and Englert does not teach the use of a rectifier. Clidaras teaches the known use of a rectifier (208) configured to convert power from the power source component into direct current (DC) power. It would have been obvious to one having ordinary skill in art at the time of the invention to modify Li to include a rectifier, if in fact such an element is not present in the teachings of Li for the predictable result of suppling DC loads with the required power level. 
With respect to claim 35 Li teaches the use of a utility connection however does not teach the connection of a transformer. Clidaras teaches the power source component of the at least one power source unit is a utility power source unit comprising a transformer (Fig. 1 col. 6 lines 1-3) configured to receive low-voltage alternating current (AC) power from a utility power source. It would have been obvious to one having ordinary skill in art at the time of the invention to modify Li to include the use of a transformer for the benefit of insuring the supplied voltage level is maintained.
With respect to claim 36 Englert teaches an additional power source component connected to the skid, wherein the additional power source component comprises a diesel generator (paragraph 
With respect to claim 37 Li teaches the at least one power source unit has a capacity of 750 kilowatts (KW) or less (paragraph 0010).
With respect to claim 38 Li teaches one power source unit comprises a solar-based (see solar in Fig. 1) power source component.  
With respect to claim 39 Li teaches one power source unit comprises a wind-based (see wind turbine Fig. 1) power source component.  
Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US Pat. No. 9,800,052) in view of Englert et al. (US 20130293017) in view of Clidaras et al. (US 9,618,991) in view Belady et al. (US Pat. No. 8,849,469)
With respect to claim 40 Li as modified above teaches the power unit however does not teach geothermal- based power source component. Belady teaches the known use of geothermal power (see Fig. 1). It would have been obvious to one having ordinary skill in art at the time of the invention to further modify Li to include the use of geothermal power for the benefit of reducing carbon emissions.

Allowable Subject Matter
Claims 32 and 33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With respect to claim 32 Li teaches the grid controller however does not teach the further limitation wherein the grid controller is further configured to: monitor power imbalance conditions 
With respect to claim 32 Li teaches the grid controller however does not teach wherein the grid controller is further configured to:  detect failed transport elements of the data center power distribution grid; determine whether a total number of failed transport elements for the data center power distribution grid or a sector of the data center power distribution grid exceeds a threshold number of failed transport elements; and issue an alarm in response to determining the total number of failed transport elements for the data center power distribution grid or the sector of the data center power distribution grid exceeds the threshold number of failed transport elements. At least this further limitation is not taught or rendered obvious by the prior art of record. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL FIN
Primary Examiner
Art Unit 2836



/MICHAEL R. FIN/Primary Examiner, Art Unit 2836